Citation Nr: 0636560	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected back disorders.  

2.  Entitlement to an increased initial rating for chronic 
low back pain with degenerative joint disease of the 
lumbosacral spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In October 2002, entitlement to service connection for 
chronic low back pain with degenerative joint disease of the 
lumbosacral spine was granted and a 10 percent evaluation was 
assigned, effective from July 9, 2001.  As the veteran has 
disagreed with the initial rating assigned for this disorder, 
the Board has characterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In April 
2004, entitlement to service connection for depressive 
disorder as secondary to service-connected back disorders was 
denied.  

For the reasons outlined below, these matters on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Concerning the instant service connection claim, in which the 
veteran is seeking service connection for depression as 
secondary to his service-connected back disorders, the Board 
initially notes that service connection was granted by the RO 
for chronic low back pain with lumbosacral degenerative joint 
disease and cervical spondylosis in October 2002.  

Several VA outpatient treatment records include diagnoses of 
depression.  See, for example, medical records dated in June 
2002, and January, February, April, and June 2003.  


Two other VA outpatient treatment records, dated in September 
2003 and June 2004, include diagnoses of "[m]ood disorder 
due to [a] medical condition."  However, the reporting 
physician is not shown to have provided additional comment 
concerning to which "medical condition" she was referring.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service-connected 
disorder aggravates another disability (emphasis added).  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

	(b)  Aggravation of nonservice-
connected disabilities.  Any increase in 
severity of a nonservice-connected 
disease or injury that is proximately due 
to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the nonservice-
connected disease, will be service 
connected.  However, VA will not concede 
that a nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
United States Court of Appeals for Veterans Claims (Court) 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.

With this in mind, the Board acknowledges that the medical 
record does not appear to contain an opinion which tends to 
show that the veteran's diagnosed depression disorder is 
either proximately due to or the result of an established 
service-connected condition, or that a service-connected 
disorder has aggravated his depressive disorder.  The Board 
does observe, however, that, as noted above, a VA physician 
has supplied a diagnosis, on more than one occasion, which 
indicates that the veteran has a "[m]ood disorder due to [a] 
medical condition."  Thus, the question of whether the 
veteran's diagnosed depression disorder is either proximately 
due to or the result of one or both of his service-connected 
back disorders, or that one or both of these service-
connected back disorders has aggravated his depressive 
disorder is a medical question which requires a medical 
examination and opinion.  38 C.F.R. § 3.159(c)(4) (2006).  

As to his increased rating claim for his lumbar spine 
disability, the veteran was most recently afforded a VA 
orthopedic examination in September 2002.  The Court 
addressed VA's duty to assist an increased rating claim in 
the case of Snuffer v. Gober, 10 Vet. App. 400 (1997).  In 
Snuffer, a veteran claimed an increased rating for a 
disability and was examined for such a disability by VA.  
Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.


In the present case, correspondence received by the veteran 
(in January 2003) and his representative (in May 2005 and 
June 2006) essentially shows that he is claiming that his 
service-connected lumbar spine disorder had worsened since he 
was last examined by VA in September 2002.  The Board, 
therefore, finds that the veteran should be afforded a new VA 
examination to more accurately access the current severity of 
his service-connected lumbar spine disability.

Finally, the criteria for the veteran's low back disorder 
were amended effective September 23, 2002.  Further, 
additional regulatory changes became effective September 26, 
2003.  These changes may affect the way this disorder is 
evaluated. 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should request all medical 
records regarding treatment afforded the 
veteran at VA medical facilities since 
April 2004.  

3.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims file must be made available to 
the VA examiner, and the examiner should 
review the file prior to the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examining physician must opine as to 
whether it is at least as likely as not 
that any current psychiatric disability 
(to include depression) is caused OR 
aggravated by the appellant's service-
connected lumbar and/or cervical back 
disorders.  The examining physician 
should provide detailed reasons for all 
rendered opinions.

4.  The RO should also schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected low back disability.  The 
claims file must be made available to the 
VA examiner, and the examiner should 
review the files prior to the 
examination.  All appropriate tests and 
studies, including neurological studies 
and range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of 
their reports, and all clinical findings 
should be reported in detail.

a.  The orthopedic examiner should 
render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected low back disability.  If 
pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.  

b.  In addition, after considering 
the veteran's documented medical 
history and assertions, each 
examining physician should indicate 
whether, and to what extent, the 
veteran experiences likely 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent 
possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

c.  Concerning the veteran's low 
back disability, each examining 
physician must answer the following 
questions:

*	Is there unfavorable or 
favorable thoracolumbar 
ankylosis ?  If so, which 
and to what degree?

*	What is the exact 
measurement for forward 
flexion of the veteran's 
thoracolumbar spine?  Do the 
veteran's age, body habitus, 
neurologic disease, or other 
factors unrelated to disease 
or injury of the spine, in 
any way render the above 
provided range of motion 
value normal, even though it 
does not conform to the 
normal range of motion 
values set forth in Note (2) 
of 38 C.F.R. § 4.71a, 
effective from September 26, 
2003?  If so, a full 
supporting rationale for 
such a conclusion must be 
furnished.

*	What is the combined range 
of motion of the 
thoracolumbar spine (forward 
flexion, extension, lateral 
flexion, and lateral 
rotation), with normal being 
240 degrees?

*	Is there listing of the 
whole spine to the opposite 
side, a loss of lateral 
motion with osteoarthritic 
changes, abnormal thoracic 
mobility on forced motion, 
or thoracic muscle spasm on 
extreme forward bending?

*	Does the veteran's lumbar 
spine exhibit weakened 
movement, excess 
fatigability, or 
incoordination?  If 
feasible, these 
determinations should be 
expressed in terms of 
additional lost range of 
motion or favorable or 
unfavorable ankylosis due to 
any excess fatigability, 
weakened movement or 
incoordination.  If the 
examiner is unable to make 
such a determination, it 
should be so indicated on 
the record.

*	During the prior twelve 
months has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms 
which require bed rest 
prescribed by a physician 
and treatment by a 
physician) involving his low 
back disorder having a total 
duration of at least six 
weeks, OR; more than four 
weeks but less than six 
weeks, OR; at least two 
weeks, but less than four 
weeks, OR; at least one week 
but less than two weeks?

*	Does the veteran suffer from 
sciatic nerve neuritis or 
neuralgia due to his 
service-connected back 
disorder?  If so, to what 
degree?

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, taking 
into consideration any relevant changes 
in the law, including the 2002 and 2003 
changes to the general rating criteria 
for evaluating spine disorders.  If 
either appeal is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


